DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18, 20-22, 24 and 26 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 30, 2022 has been entered and made of record.  In view of the Applicant’s amendments for title and abstract, the objection to the specification has been expressly withdrawn.  In view of the Applicant’s submission of replacement sheets for FIGS. 5, and 8, the objection to the drawings has been expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Sep. 30, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Official Notice
Applicant has not traversed, contested, or argued any previous takings of Official Notice, i.e., in claims 8, 10, 20 and 24.  Accordingly, these teachings are not Applicant’s Admitted Prior Art (AAPA).

Claim Objections
Claim 1 is objected to because of the following informalities: it recites the limitation “a rotational position the seat”.  Examiner interprets it as “a rotational position of the seat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-4, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) and Hoggarth et al. (US 2018/0356897 A1).
	As to claim 1, Riitner teaches a system for providing a passenger interface for a passenger in a seat (Riitner, Abs., “methods of operating the devices as well as lighting systems and passenger service units”), the system comprising: 
	at least one sensor (Riitner, [0020], a “first sensor unit”) adapted to sense at least one of:  
	5a position of at least one hand of the passenger, and/or a configuration of the at least one hand of the passenger, and/or a direction of movement of the at least one hand of the passenger, the at least one sensor being adapted to generate a signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration of the at least 10one hand of the passenger and/or the direction of movement of the at least one hand of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); 
	a controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) communicatively connected to (Riitner, see FIG. 1A) the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) for receiving at least the signal therefrom (Riitner, FIG. 1A, [0055], “the providing of an continuous adaptable operator surface and the detecting of incoming signals will be done with the aforementioned combination of the first and second sensor unit, sensor assembly 70 and operator system 300”), the controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) being communicatively connected to (Riitner, see FIG. 1A) at least one passenger controllable 15feature, the controller being adapted to control the at least one passenger controllable feature based on the signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration of the at least one hand of the passenger and/or the direction of movement of the at least one hand of the passenger (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows the virtual touch pad 41.3 provided by a laser projection 40 of an lighten device 1000 on a passenger's hand 511, flexible in size and position wherein the virtual touch panel 41.3 adjoin a physical touch panel 600 which interacts with the virtual touch panel. In this case the lighting device 1000 is combined with the physical touch panel and placed nearby to the touch panel. This offers as a new feature in a passengers cabin a simply implementation for the continuous adaptable laser projection which increased the flexibility of a permanent installed physical touch panel”); and 
	a projector (Riitner, FIG. 5, [0065], “laser projection 40”) communicatively connected to (Riitner, see FIG. 1A) the controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”), 20the projector (Riitner, FIG. 5, [0065], “laser projection 40”) being adapted to project a passenger interface onto a predetermined surface, placement of the projected passenger interface being determined by the controller based at least on the signal representative of the at least one of the position of the at least one hand of the passenger and/or the configuration of the at least one hand of the passenger and/or the direction of movement of the at least one hand of the passenger (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows the virtual touch pad 41.3 provided by a laser projection 40 of an lighten device 1000 on a passenger's hand 511, flexible in size and position wherein the virtual touch panel 41.3 adjoin a physical touch panel 600 which interacts with the virtual touch panel. In this case the lighting device 1000 is combined with the physical touch panel and placed nearby to the touch panel. This offers as a new feature in a passengers cabin a simply implementation for the continuous adaptable laser projection which increased the flexibility of a permanent installed physical touch panel”).  
	Riitner does not explicitly teach “the seat comprising at least one sensor communicatively connected to the controller and being adapted to generate a seat signal indicative of at least one of: a rotational position seat, and/or a presence of the passenger in the seat”; and “the controller adjusting projection of the projector based at least on the seat signal”.
	However, Hoggarth teaches the concepts of the seat (Hoggarth, FIGS. 1-2, [0055], “seats 6”) comprising at least one sensor (Hoggarth, FIGS. 1-2, [0055], “seat position sensors 108”) communicatively connected to (Hoggarth, see FIGS. 1-2) the controller (Hoggarth, FIGS. 1-2, [0055], “controller 106”) and being adapted to generate a seat signal (Hoggarth, FIGS. 1-2, [0055], the signal to “to determine the orientation of the seats”) indicative of at least one of: a rotational position seat (Hoggarth, FIGS. 1-2, [0046], “it is envisaged that the present disclosure may apply to other seating systems enabling the seats to translate and/or rotate”), and/or a presence of the passenger in the seat (Hoggarth, FIGS. 1-2, [0057], “if a particular seat is unoccupied, such as the third seat 6c, the position and orientation of the unoccupied seat may not be considered when determining the orientation of the first portion of the image I to be displayed by the display system 100”); and 
	the controller (Hoggarth, FIGS. 1-2, [0055], “controller 106”) adjusting projection of the projector based at least on the seat signal (Hoggarth, FIGS. 1-3, [0056], “In a third step 306, the image I is displayed such that the first portion of the image is in the determined orientation, e.g., by projecting the image I using the projector 104 onto the display surface 102”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “operator system 300” taught by Riitner to further comprise the “seat position sensors 108” and adjust the position and orientation of the “image I”, as taught by Hoggarth, in order to address the problem that “when the arrangement of the vehicle seats changes, the relative arrangements of one or more of the seats and the display screen may make it difficult for occupants seated in the seats to view the display screen” (Hoggarth, [0003]).
As to claim 2, Riitner teaches the system of claim 1, wherein the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) and/or the controller are adapted to determine an intended interaction with the passenger interface by the passenger based on a placement of the at least one hand of the passenger on the predetermined surface (Riitner, FIG. 3, [0063], “FIG. 3 shows the implementation of the described light projection of FIG. 1, in this case the operator surface 41.3 is in form of a touch pad on the suitable body; here the inside area of the passenger' hand 511 and the incoming touch signal 35”).  
	As to claim 3, Riitner teaches the system of claim 1, wherein the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) is adapted to determine an intended interaction with the passenger interface by the passenger based on movement of the at least one hand of the passenger between the projector and the predetermined surface (Riitner, FIG. 4, [0064], “As shown in FIG. 4 a holographic film 41.4 for an operator plane is also possible. The handling of a 3-D virtual touch pad in a passenger's hand 511 is much more convenient and useful and would offer the possibility to replace a physical remote control by a virtual remote control”).  
	As to claim 4, Riitner teaches the system of claim 1, wherein the at least one passenger controllable feature includes at least one of: an overhead light (Riitner, [0056], “the light projection itself will be regulated on one hand by the passenger's incoming signals and on the other hand by the sensor units, naturally controlled by the control connected sensor assembly and the operator system 300”); and/or an air supply; and/or a sound system with controllable volume; and/or  10a window shade system for selectively closing and opening a window shade.  
	As to claim 13, Riitner teaches the system of claim 1, wherein the passenger interface (Riitner, FIG. 5, [0065], the “virtual touch pad 41.3 provided by a laser projection 40”) projects buttons (Riitner, see FIG. 3) for controlling at least one of:  30a passenger controllable feature (Riitner, [0056], e.g., “the light projection itself will be regulated on one hand by the passenger's incoming signals and on the other hand by the sensor units, naturally controlled by the control connected sensor assembly and the operator system 300”); and/or 13943886.133380/86- 24 -an additional projector for projecting at least one media display onto a surface near the seat.  
	As to claim 15, it differs from claim 1 only in that it is the method performed by the system of claim 1.  It recites the similar limitations as in claim 1, and further recites “receiving, by the controller from the at least one sensor, a third signal indicative of at least one of a position of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a configuration of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a direction 15of movement of the hand of the passenger with respect to the media display projected onto the second predetermined surface; and projecting, by a third projector, a visual media onto a third predetermined surface, based on the third signal”.
	Riitner in view of Hoggarth teaches them, and further teaches receiving, by the controller from the at least one sensor, a third signal indicative of at least one of a position of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a configuration of the hand of the passenger with respect to the media display projected onto the second predetermined surface and/or a direction 15of movement of the hand of the passenger (Riitner, FIG. 5, [0065], “In FIG. 5 the particular embodiment shows the virtual touch pad 41.3 provided by a laser projection 40 of an lighten device 1000 on a passenger's hand 511, flexible in size and position wherein the virtual touch panel 41.3 adjoin a physical touch panel 600 which interacts with the virtual touch panel. In this case the lighting device 1000 is combined with the physical touch panel and placed nearby to the touch panel. This offers as a new feature in a passengers cabin a simply implementation for the continuous adaptable laser projection which increased the flexibility of a permanent installed physical touch panel”) with respect to the media display projected onto the second predetermined surface (Riitner, e.g., FIG. 4, [0064], e.g., “holographic film 41.4 for an operator plane”); and 
	projecting, by a third projector (Hoggarth, FIGS. 1-2, [0031], e.g., “projector 104”), a visual media (Hoggarth, FIGS. 1-2, [0031], e.g., the “image I”) onto a third predetermined surface, based on the third signal (Hoggarth, FIGS. 1-2, [0030], “display surface 102 may be provided on any other trim portion or interior surface of the vehicle and the projector 104 may be located in any suitable position from which it can project the image I onto the display surface 102”).  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 16, Riitner teaches the method of claim 15, wherein the passenger interface is a projected button display (Riitner, e.g., see FIG. 5, [0065], “touch pad 41.3” has buttons).   
	As to claim 17, Riitner teaches the method of claim 15, wherein the second signal is indicative of the position of the hand of the passenger on the predetermined surface (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”).  
	As to claim 18, Riitner teaches the method of claim 15, wherein the second signal is indicative of at least one of the 10position and/or the configuration and/or the movement of the hand of the passenger between the predetermined surface and the at least one sensor (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”).  

Claims 5, 7-8, 20-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Hoggarth et al. (US 2018/0356897 A1) and Petrisor (US 2014/0192268 A1).
	As to claim 5, Riitner teaches the system of claim 1, wherein: 
	the projector is a first projector (Riitner, FIG. 5, [0065], “laser projection 40”); 
the predetermined surface is a first predetermined surface (Riitner, FIG. 5, [0056], e.g., “the passenger’s hand 511”).
	Riitner in view of Hoggarth does not explicitly teach “the system further comprises: a second projector communicatively connected to the controller, the second projector being adapted for projecting at least one media display onto a second predetermined surface”.
However, Petrisor teaches the concept of a second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) communicatively connected to (Petrisor, see FIG. 4) the controller (Petrisor, FIG. 4, [0024], “seat end overhead processors 410-414”), the second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) being adapted for projecting at least one media display (Petrisor, see FIG. 1) onto a second predetermined surface (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “virtual touch panel 41.3” taught by Riitner to further control the “overhead projectors 210, 212, 214”, as taught by Petrisor, in order to provide a “personal interactive overhead projection IFE system” (Petrisor, [0004]).
	As to claim 7, Petrisor teaches the system of claim 5, wherein:  
	25at least a portion of the second predetermined surface (Petrisor, FIG. 1, [0021], “upper surface 160” of “tray table 130”) is selectively moveable between at least a horizontal position (Petrisor, e.g., see FIG. 1) and a tilted position (Petrisor, e.g., see FIG. 5); and 
	the second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) is adapted to project the at least one media display onto the portion (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”) when the portion is arranged in the horizontal position (Petrisor, e.g., see FIG. 1) and when the portion is arranged in the tilted position (Petrisor, e.g., see FIG. 5).  Examiner renders the same motivation as in claim 5.
	As to claim 8, Riitner in view of Petrisor does not explicitly teach the system of claim 5, wherein:13943886.1 33380/86-23 –the second predetermined surface is selectively moveable between at least a deployed position and a stored position.
	However, Examiner takes an Official Notice that it is old and well known in the art of commercial aircraft that table (tray) top (the 2nd predetermined surface) is selectively moveable between a deployed position (open) and a store position (close).
	Riitner in view of Petrisor does not explicitly teach “the second projector being adapted to project the at least one media display onto the second predetermined surface only when the second predetermined surface is arranged in the 5deployed position”.
	However, given that Petrisor already teaches the concept of using the table (tray) top as a display surface, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “overhead projectors 210, 212, 214” to project media display only when the “tray table 130” is in the deployed position (open) as an engineering choice to reduce power consumption, etc.
	As to claim 20, it recites the similar limitations as in claim 8, and Examiner takes an Official Notice and renders the same motivation as in claim 8.  Please see claim 8 for detailed analysis.
	As to claim 21, it recites the similar limitations as in claim 7, and Petrisor teaches them.  Examiner renders the same motivation as in claim 5.  Please see claim 7 for detailed analysis.
	As to claim 22, Petrisor teaches the method of claim 19, further comprising projecting, by a third projector (Petrisor, FIGS. 1-2, [0022], e.g., another one of “overhead projectors 210, 212, 214”), a visual media onto a third predetermined surface (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”).  Examiner renders the same motivation as in claim 5.
	As to claim 24, it recites the similar limitations as in claim 8, and Examiner takes an Official Notice and renders the same motivation as in claim 8.  Please see claim 8 for detailed analysis.
	As to claim 26, Riitner teaches the method of claim 23, further comprising: receiving, by the controller from at least one passenger sensor, a fourth signal indicative of at least one of:  5a position of a head of the passenger, and/or a position of a body of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”), and/or a change in position of at least one of the head of the passenger and/or the body of the passenger; and adjusting projection of at least one of the first projector (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”), the second projector, and the 10third projector based at least on the fourth signal.  Examiner renders the same motivation as in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Hoggarth et al. (US 2018/0356897 A1), Petrisor (US 2014/0192268 A1) and Patel et al. (US 9,092,136 B1, IDS dated Jan. 31, 2020).
As to claim 6, Petrisor teaches the system of claim 5, wherein: the second predetermined surface is a table top (Petrisor, FIG. 1, [0021], “upper surface 160” of “tray table 130”).  
Petrisor does not explicitly teach the first predetermined surface is a ledge generally adjacent to the seat.
However, Patel teaches the concept that the first predetermined surface is a ledge (Patel, see FIGS. 1-2, “side ledge of the aircraft cabin”) generally adjacent to the seat (Patel, see FIGS. 1-2).
At the time of effective filing date, it would have been obvious to substitute the “1st sensor unit 20” and “laser projection 40” taught by Riitner with the “projected keyboard 22”, as taught by Patel, in order to simplify the user interface as a matter of engineering choice.

Claims 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Hoggarth et al. (US 2018/0356897 A1), Petrisor (US 2014/0192268 A1) and Huonker (US 2014/0192268 A1).
	As to claim 9, Riitner in view of Hoggarth and Petrisor does not explicitly teach the system of claim 5, further comprising: a third projector for projecting a visual media onto a wall surface disposed generally opposite the seat, the third projector being communicatively connected to the controller.  
	However, Huonker teaches the concept of a third projector (Huonker, FIG. 2, [0037], “image projection device 2”) for projecting a visual media onto a wall surface disposed generally opposite the seat (Huonker, FIG. 2, [0037], “arranged at the top or on a headrest of a seat element 1 and can image the imaging region 3 on the side wall or on an overhead region”), the third projector (Huonker, FIG. 2, [0037], “image projection device”) being communicatively connected to the controller (Huonker, FIG. 4, [0040], “control unit 4”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “virtual touch panel 41.3” taught by Riitner to further control the “image projection device 2”, as taught by Huonker, in order to provide “image elements on flexible imaging regions” (Huonker, [0005]).
As to claim 10, Riitner in view of Hoggarth,  Petrisor and Huonker does not explicitly teach the system of claim 9, wherein the visual media is at least a portion of the at least one media display projected by the second projector.
However, Examiner takes an Official Notice that it is old and well known in the art to display the same visual media onto two different projection displays for the purpose of, e.g., presentation.
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image projection device 2” taught by Huonker to display the same visual media as the “overhead projectors 210, 212, 214” taught by Petrisor, in order to enable presenting the visual media to someone else, etc.
As to claim 12, Rittner teaches the system of claim 9, further comprising at least one passenger sensor communicatively connected to the controller, the passenger sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) being adapted to determine at least one of: a position of a head of the passenger; and/or a position of a body of the passenger (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); and/or  25a change in position of at least one of the head of the passenger and the body of the passenger.  
	As to claim 14, Riitner in view of Hoggarth, Petrisor and Huonker teaches a system for providing a plurality of passenger interfaces for a passenger in a seat (Riitner, Abs., “methods of operating the devices as well as lighting systems and passenger service units”), the 5system comprising: 
	a first projector (Patel, FIG. 1, “projector system 20”) for projecting a button display (Patel, see FIGS. 1-2, e.g., “projected keyboard 22”) onto a side ledge (Patel, FIGS. 1-2, “side ledge 18”) disposed near the seat (Patel, see FIGS. 1-2); 
	a second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”) for projecting a first media display onto a table top disposed near the seat (Petrisor, FIG. 1, [0021], “personalized entertainment video, such as movies, prerecorded television (TV) shows, live TV, video games and web sites, is then projected on the upper surface 160 of tray table 130, which serves as a viewing surface for the projected video”); 
	a third projector (Huonker, FIG. 2, [0037], “image projection device 2”) for projecting a second media display onto a side wall opposite the seat (Huonker, FIG. 2, [0037], “arranged at the top or on a headrest of a seat element 1 and can image the imaging region 3 on the side wall or on an overhead region”);  
	10at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”) adapted to sense at least one of: a position of at least one hand of the passenger, and/or a configuration of the at least one hand of the passenger, and/or a direction of movement of the at least one hand of the passenger, with respect to at least one of the button display and/or the first media display (Riitner, [0020], “in the case that the position or size of the suitable body changes, for example by moving a hand of a passengers body, the lighting device will be able to adjust the light projection to the new position, therefore a flexibility of the light projection is considerably increased”; FIG. 1A, [0050], “1st sensor unit 20”); 
	a seat (Hoggarth, FIGS. 1-2, [0055], “seats 6”) comprising at least one seat sensor (Hoggarth, FIGS. 1-2, [0055], “seat position sensors 108”) being adapted to generate a seat signal (Hoggarth, FIGS. 1-2, [0055], the signal to “to determine the orientation of the seats”) indicative of at least one of: 
	a rotational position seat (Hoggarth, FIGS. 1-2, [0046], “it is envisaged that the present disclosure may apply to other seating systems enabling the seats to translate and/or rotate”), and/or 
	a presence of the passenger in the seat (Hoggarth, FIGS. 1-2, [0057], “if a particular seat is unoccupied, such as the third seat 6c, the position and orientation of the unoccupied seat may not be considered when determining the orientation of the first portion of the image I to be displayed by the display system 100”); and 
	15a controller (Riitner, FIG. 1A, [0050], e.g., “operator system 300” in association with “central system 3000”) communicatively connected to the first projector (Patel, FIG. 1, “projector system 20”), the second projector (Petrisor, FIGS. 1-2, [0022], e.g., “overhead projectors 210, 212, 214”), the third projector (Huonker, FIG. 2, [0037], “image projection device 2”), and the at least one sensor (Riitner, FIG. 1A, [0050], “1st sensor unit 20”), and the at least one seat sensor (Hoggarth, FIGS. 1-2, [0055], “seat position sensors 108”), 
	Wherein projections of the at least one of the first project and/or the second projector and/or the third projector is adjusted based at least on the seat signal (Hoggarth, FIGS. 1-3, [0056], “In a third step 306, the image I is displayed such that the first portion of the image is in the determined orientation, e.g., by projecting the image I using the projector 104 onto the display surface 102”).  Examiner renders the same motivation as in claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Riitner (US 2014/0340916 A1) in view of Hoggarth et al. (US 2018/0356897 A1), Petrisor (US 2014/0192268 A1), Huonker (US 2014/0192268 A1) and Coburn (US 2018/0052494 A1).
As to claim 11, Riitner in view of Hoggarth, Petrisor and Huonker does not explicitly teach the system of claim 9, wherein the at least one seat sensor is adapted for determining at least one of: a translational position of the seat; and a recline angle of the seat.  
However, Coburn teaches the concept that the at least one seat sensor is adapted for determining at least one of: a translational position of the seat; and a recline angle of the seat (Coburn, FIG. 3, [0026], “determine a display angle based on the detected seat-back angle 340” → “generate a control signal to actuate the at least one motor for adjusting the display according to the determined display angle”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image projection device 2” taught by Huonker and the “overhead projectors 210, 212, 214” taught by Petrisor to be controlled based further on the “detected seat-back angle 340”, as taught by Coburn, in order to provide an “automatic display adjustment system for a vehicle” (Coburn, [0005]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Pryor (US 2008/0024463 A1) teaches the concept of projecting interfaces and media images onto various surfaces (e.g., see FIGS. 2-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***